         Case 20-32519 Document 1606 Filed in TXSB on 08/27/20 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                    SOUTHERN DISTRICT OF TEXAS
                                                                                                   ENTERED
                                                                                                   08/28/2020
                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Houston            Main Case Number            20-32519
           Debtor           In Re:                Neiman Marcus Group LTD LLC et al.


This lawyer, who is admitted to the State Bar of               New York                   :

                       Name                            Zachary D. Rosenbaum
                       Firm                            Kobre & Kim LLP
                       Street                          800 Third Avenue
                 City & Zip Code                       New York, NY 10022
                    Telephone                          (646) 448-6217
                                                       Zachary.Rosenbaum@kobrekim.com
             Licensed: State & Number
                                                       See Appendix A

Seeks to appear as the attorney for this party:




 Dated: 8/27/2020                        Signed: /s/ Zachary D. Rosenbaum




 COURT USE ONLY: The applicant’s state bar reports their status as:                            .



 Dated:                                  Signed:
                                                        Deputy Clerk



                                                    Order (Docket No. 1559)

  The lawyer shall review the Local Rules, the Complex Case Procedures and the Court's published procedures.
                                This lawyer is admitted pro hac vice.

Dated:
         Signed: August 27, 2020                         United States Bankruptcy Judge

                                                       ____________________________________
                                                       DAVID R. JONES
                                                       UNITED STATES BANKRUPTCY JUDGE
